     Case 9:20-cv-00124-DNH-ATB Document 58 Filed 08/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

EMILE MOREAU,

                    Plaintiff,

              -v-                        9:20-CV-124

SHERRY ELLSWORTH et al.,

                    Defendants.

--------------------------------

APPEARANCES:                             OF COUNSEL:

EMILE MOREAU
Plaintiff, Pro Se
04-A-1588
Marcy Correctional Facility
P.O. Box 3600
Marcy, NY 13403

HON. LETITIA JAMES                       DAVID C. WHITE, ESQ.
New York State Attorney General          Ass’t Attorney General
Attorneys for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


             ORDER ON REPORT & RECOMMENDATION

  On February 5, 2020, pro se plaintiff Emile Moreau (“plaintiff”), an inmate

in the custody of the New York State Department of Corrections and
      Case 9:20-cv-00124-DNH-ATB Document 58 Filed 08/26/21 Page 2 of 3




Community Supervision (“DOCCS”) at Eastern Correctional Facility, filed

this 42 U.S.C. § 1983 action alleging, inter alia, that defendants violated his

First Amendment rights by interfering with his mail and his access to the

courts, and by retaliating against him for the exercise of those rights. Dkt.

No. 1. Following some preliminary motion practice and a period of discovery,

defendants moved under Federal Rule of Civil Procedure (“Rule”) 56 for

summary judgment on all of plaintiff’s remaining claims. Dkt. No. 43.

   On July 15, 2021, U.S. Magistrate Judge Andrew T. Baxter advised by

Report & Recommendation (“R&R”) that defendants’ motion be granted and

that plaintiff’s complaint be dismissed. Dkt. No. 56. Plaintiff has filed

objections to the R&R. Dkt. No. 57.

   Upon de novo review of the portions to which plaintiff has objected, the

Report & Recommendation will be accepted and adopted in all respects. See

28 U.S.C. § 636(b)(1)(C).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation is ADOPTED;

   2. Defendants’ motion for summary judgment is GRANTED; and

   3. Plaintiff’s complaint is DISMISSED.

   The Clerk of the Court is directed to enter a judgment accordingly and to

close the file.

                                      -2-
    Case 9:20-cv-00124-DNH-ATB Document 58 Filed 08/26/21 Page 3 of 3




  IT IS SO ORDERED.




Dated: August 26, 2021
       Utica, New York.




                                   -3-
